Title: Enclosure: [Outline of Regulations for the Artillery], [25 February 1800]
From: Tousard, Lewis
To: Hamilton, Alexander


Chapter 1st.
Composition of the Corps, &c.
Sect. 1st.
Of the Composition of the Corps and its Uniform.
Sect. 2nd.
Arms and Accoutrements.
Sect. 3rd.
Infantry Duty, Colours, &c.
Chapter 2nd.
Garrisons.
Sect. 1st.
Of the Duty of Officers commanding in Garrisons. 8 Articles.
Sect. 2nd.
Of the Duty in Garrisons. 26 Articles.
Sect. 3rd.

Repairs and Fortifications. 2 Articles.
Sect. 4th.
Absence of Officers. 5 Articles.
Sect. 5th.
Discipline. 8 Articles.
Sect. 6th.
Quarters. 16 Articles.
Chapter 3rd.
Service in the Field.
Sect. 1st.
Formation of a Train of Artillery. 9 Articles.
Sect. 2nd.
Rank of the Battalions, Companies, and Officers of Artillery in the Field. 5 Articles.
Sect. 3rd.
Of Detachments. 9 Articles.
Chapter 4th.
Of the Train or Convoys of Artillery.
Sect. 1st.
Division of the Convoys. 15 Articles
Sect. 2nd.
Order of March of the Convoys. 10 Articles.
Sect. 3rd.
Convoys in a Country infested with Troops of the Enemy. 4 Articles.
Chapter 5th.
School of Practice in Garrisons, and particularly for the Battalions in the Camp.
Sect. 1st.
Complement of the Battalions destined for the Field, and Nomination of Officers to Attend the Park. 5 Articles.
Sect. 2nd.
Of the practising Ground. 2 Articles.
Sect. 3rd.
Of the several Batteries to be erected on the practising Ground. 12 Articles.
Sect. 4th.
Instruction to be given in the camp Artillery Park. 9 Articles.

Chapter 6th.
Instruction to be given in the Field and on the practising Ground.
Sect. 1st.
Front of a regular Polygon.
Sect. 2nd.
Covered Way.
Sect. 3rd.
Attack and Defence.
Sect. 4th
Saps.
Sect. 5th.
Mines. 7 Articles.
Sect. 6th.
Exercising Days. 12 Articles.
Sect. 7th.
School of Theory.
Chapter 7th.
Of the Park of Artillery.
Sect. 1st.
Position of the Park of Artillery.
Sect. 2nd
Field Ho[r]ses.
Sect. 3rd.
Arrangement of Guns, &c. and Artillery-men of a Train in Divisions and Brigades.
Sect. 4th.
Of the Artillery in a Battle.
Sect. 5th.
Of the Park of Artillery in Case of a Siege.
Chapter 8th.
Flying or horse Artillery.
Sect. 1st.
Invention and Object of the horse Artillery.
Sect. 2nd.
Guns and Howitzers used in the horse Artillery, and the best Manner of employing them.
Sect. 3rd.
Reasons for adopting the 6 instead of the 8 Inch Howitzers.

Sect. 4th.
Of the Carriages employed for the horse Artillery.
Sect. 5th.
Of the travelling Trunnion Plates.
Sect. 6th.
Of manœuvring the horse Artillery à la prolonge.
Sect. 7th
Of the Wursts.
Sect. 8th.
The Adoption of the Wurst would be a saving to the Public.
Sect. 9th.
Advantage of having all the Artillery men mounted on Horses.
Sect. 10th.
Result of the Conference of a Com[m]ittee of French General Officers, relative to the Advantages of the horse Artillery, in 1792.
Sect. 11th
Twelve Prs may also be employed in the horse Artillery.
Sect. 12th
Diminution or even Suppression of the battalion Pieces to encrease the horse Artillery.
Sect. 13th.
Return of Guns, Carriages, &c. to form a Division of one Company of horse Artillery all mounted on Horses.
Sect. 14th.
Alteration in the above Return in Case Wursts should be used.
Sect. 15th.
Alterations in the Artillery of the U. States which the Adoption of the horse Artillery will render indispensible.
